Citation Nr: 0429856	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  98-10 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to secondary service connection for a right 
foot disability, to include the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the Ft. 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
the left hip, knee, and right foot.  Although the RO did not 
specify which knee it was adjudicating in the June 1998 
rating decision, the right knee was certified for appeal, and 
in the May 2004 hearing before the undersigned Veterans Law 
Judge, the veteran clarified that the right knee is on 
appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2004.  A transcript of 
this hearing has been associated with the claims file. 

In March 2001 and June 2003, the Board remanded the claim for 
further development.  The case has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  A chronic left hip disorder was not manifest during 
service and arthritis was not manifest within one year of 
separation from service.  The left hip disorder is not 
attributable to service.

2.  The veteran does not have a right knee disease or injury.

3.  A right foot disability, to include the right ankle, is 
not related to service or a service-connected disease or 
injury.

CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by service, nor can arthritis of the left hip be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  A right foot disability, to include the right ankle, is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

The Board notes that in a February 2004 VCAA letter, the AOJ 
incorrectly characterized the issues as whether new and 
material evidence had been submitted to reopen claims for 
entitlement to service connection for a left hip disorder and 
a right foot and right ankle disorder.  The Board finds that 
his was not prejudicial to the veteran, however, as the AOJ 
correctly stated the evidence and information necessary to 
substantiate a claim for service connection, and correctly 
stated the responsibilities of the AOJ and the veteran 
regarding obtaining evidence, as described below.

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the February 2004 VCAA letter, under a heading entitled 
"What Must the Evidence Show to Establish Entitlement to the 
Benefit You Want," the RO stated that to establish 
entitlement to service connection, the evidence must show an 
injury in service or a disease that began in or was made 
worse by service, or an event in service causing injury or 
disease, a current physical or mental disability, and a 
relationship between the current disability and the injury, 
disease, or event in service.  In the October 2002 
supplemental statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.303, pertaining to the 
principles relating to service connection.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the February 2004 VCAA letter, the RO stated that 
VA was responsible for obtaining relevant federal records, 
including service medical records, VA medical records, and 
records from other federal agencies, such as the Social 
Security Administration.  The RO also stated that it would 
help the veteran obtain other medical records, employment 
records, or records from other federal agencies, but that the 
veteran had to provide the RO with sufficient information so 
that it could obtain the records from the appropriate person 
or agency.  The RO stressed that it was still the veteran's 
responsibility to make sure that the records were received by 
it.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records.  The 
veteran indicated that there was a physical examination done 
by the railroad for employment purposes only a few days after 
the veteran's discharge.  A September 2003 report of contact 
indicated that Northern Pacific Railroad did not keep records 
for applicants who were not hired.  The veteran indicated 
that he was treated at the VA medical center in Ft. Harrison 
in 1948.  An October 2003 letter to the RO indicated that the 
retired volume was ordered but the requested records were not 
found.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating his 
claim.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 [Pelegrini II].  The Board finds 
that this was not prejudicial to the appellant, however.  
Although the VCAA notice was provided after the initial AOJ 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The Board finds that the timing of 
the VCAA notice was harmless error.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2003).  

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that although the veteran served overseas in 
a time of war, he does not allege that his left hip, right 
knee, and right foot disorders began in combat, and, 
therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of 
service incurrence or aggravation of a disease or injury in 
the case of a veteran who engaged in combat with the enemy, 
is not for application.  Rather, the veteran has stated that 
his current disabilities resulted from a truck accident that 
occurred, per the veteran's August 2003 letter, while he was 
supplying the troops with food rations.  The veteran's WD AGO 
Form 53-55 noted that the veteran received no wounds in 
action.

A.  Left hip

The Board finds that the preponderance of the evidence is 
against a grant of service connection for a left hip 
disability.

The veteran has stated that he suffers from a disability of 
the left hip due to the truck accident in service.

An April 1943 physical examination at induction noted that 
there were no musculoskeletal defects.

A November 1945 discharge examination report noted that the 
veteran injured his back and shoulders in a truck wreck, that 
he was hospitalized for nine days for treatment of a 
lacerated lip, and that there was no subsequent treatment.  
The impression was chronic strain of the left shoulder and 
possible traumatic arthritis and mild scoliosis of the spine.  
No other musculoskeletal defects were noted.  

A few years after service, a June 1948 discharge summary 
noted that the veteran complained of continuous pain in his 
left side since service.  Physical examination of the veteran 
was entirely normal except for a small, well-healed scar, 
postoperative left herniorrhaphy.

In a March 1951 VA examination report, the veteran had no 
complaints, and the examiner noted that the musculoskeletal 
system was normal.

An April 1960 VA narrative summary noted that upon admission 
the veteran complained of pain in the left hip area radiating 
along the flank, which was worse upon motion.  The veteran 
reported that he recently had x-rays of the left hip, and no 
abnormalities were found.  Upon physical examination, the 
examiner noted no swelling of the left flank.  There was 
normal range of motion of both hips.  There was no evidence 
of gross atrophy.  The examiner noted that the veteran had a 
variety of vague complaints and the findings upon clinical 
examination were essentially normal except for some 
tenderness of the spine.  The examiner had a feeling that the 
veteran exaggerated his symptoms as compared to the findings 
on clinical examination.  X-rays of both hips were normal.  
The examiner noted that a severe functional overlay was 
suspected, and that the veteran did not seem to accept the 
findings that there was no organic disease.  The diagnoses 
were fibromyositis of the dorsal lumbar spine and 
psychoneurosis with fixation.

A December 1991 VA examination report, the examiner noted 
that the veteran walked with no obvious limp.  The diagnosis 
was strain of the left hip.

In an April 1998 private examination report, Dr. C. noted 
that hip motion might seem a little limited on the left side 
compared to the right.  The assessment was chronic pain in 
the low back.

In a May 1998 examination, Dr. C. noted that the veteran 
favored the left leg with ambulation.  The assessment was 
chronic pain.

In a June 2000 examination report, Dr. B. noted that range of 
motion of the hip was normal.  An x-ray indicated no evidence 
of traumatic arthritis or other abnormality   of the hip 
joints.  Dr. B. stated that he found no evidence of injury to 
the hip.

In an August 2001 VA examination report, a family nurse 
practitioner noted that the veteran reported pain, weakness, 
and stiffness more in the sacroiliac joint than the hip 
socket.  She gave an assessment of subjective complaints of 
pain of the left hip.  She noted that an x-ray of the hip 
showed no evidence of fracture or dislocation.  There was 
mild narrowing of the joint spaces, and there were mild 
degenerative changes.  The nurse concluded that it was more 
likely than not that the veteran's pain was from a post 
traumatic injury.

In a February 2002 VA examination report, there was some 
palpable tenderness over the back of the left hip without any 
redness, swelling, or deformity.  He was limited to 90 
degrees flexion of the left hip with complaints of pain and 
stiffness.  The assessment was subjective symptoms of pain 
and stiffness of both hips, left more than right, with some 
restriction to the movement on physical examination with 
slight unsteadiness of the gait.  X-ray of the hip revealed 
degenerative joint disease.  The examiner stated that it was 
more likely than not that the veteran's continuing chronic 
hip pain was ongoing since the truck accident in service.

In a July 2002 medical examination report, examination of the 
left hip was normal.  The examiner stated that the veteran 
did not have any significant discernable pathology of the 
left hip based on examination and x-rays.

There is a conflict in the evidence as to whether the veteran 
has a current left hip disability.  The nurse practitioner in 
August 2001 and the VA examiner in February 2002 noted mild 
degenerative changes of the left hip based on their 
examination and x-ray.  However, the orthopedic specialist in 
July 2002 stated that the veteran did not have any 
significant discernable pathology of the left hip based on 
examination and x-rays.  It appears that the x-ray upon which 
the orthopedic specialist is basing his opinion is not of 
record, however.  There is an August 2001 VA x-ray report of 
record that clearly gives a diagnosis mild degenerative 
change of the left hip, and thus the Board will accept that 
the veteran has degenerative change of the left hip.

Regarding whether the veteran's current hip disability is 
related to service, the nurse noted that it was more likely 
than not that the veteran's pain was from a post traumatic 
injury.  The meaning of this statement is unclear.  It is not 
clear to which injury or trauma she is referring, nor is it 
clear how the hip disability is related to an injury that 
occurred after a trauma.  The February 2002 examiner stated 
that it was more likely than not that the veteran's 
continuing chronic hip pain was ongoing since the truck 
accident in service.  While this opinion addresses a 
relationship between the veteran's current left hip 
disability and service, the Board finds the veteran's 
complaints of left hip pain since service not credible.  The 
undersigned Veterans Law Judge did not find the veteran 
credible at the May 2004 hearing.  Further, the veteran's 
statements of record reflect a remote onset of left hip pain.  
The contemporaneous records are remarkably silent for a hip 
injury in service or in proximity to service.  The service 
medical records are negative for references to a hip injury.  
The 1948 discharge summary indicated that the veteran 
complained of pain in the left side, but this was due to his 
hernia.  The 1951 examination report indicated that the 
veteran had no complaints.

When the veteran filed his initial application for 
compensation, he filed for his back and his hernia, but not 
for his left hip.  His silence when otherwise affirmatively 
speaking constitutes negative evidence.  Further, while 
continuity of symptomatology is important when determining 
entitlement to service connection, lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
There is a remarkable lack of evidence of treatment in this 
case.  The record shows that the veteran did not seek 
treatment for his left hip until 1960, over 10 years after 
discharge from service.  This tends to establish a remote 
onset of left hip symptomatology.  The Board finds the lack 
of evidence of treatment as well as the veteran's lack of 
credibility more probative than the February 2002 examiner's 
opinion that the veteran had experienced left hip pain since 
the truck accident in service.  Supporting this conclusion 
are the pertinent service medical records which are negative 
for hip pathology, the silent 1948 examination, the March 
1951 examination, and the normal 1960 x-ray and findings, 
with the examiner noting the veteran's exaggeration of 
symptoms.  Further, in June 2000 it was concluded that the 
veteran did not have traumatic arthritis or evidence of 
injury to the hip.  The Board finds this evidence far more 
probative than unreliable testimony and the medical opinions 
expressed in August 2001 and February 2002.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a left hip disability, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.

B.  Right knee

At the May 2004 hearing before the undersigned Veterans Law 
Judge, the veteran stated that the issue with the right knee 
was a "minor issue" as far as he was concerned.  He stated 
that he wanted to drop the issue of the right knee and 
concentrate on his other disabilities.  As such, he did not 
provide further testimony as to the right knee at the May 
2004 hearing, except to say that he did not wish to withdraw 
the issue of entitlement to service connection for the right 
knee.

An April 1943 physical examination at induction noted that 
there were no musculoskeletal defects.  The November 1945 
discharge examination noted no defects of the right knee.

In a March 1951 VA examination report, the veteran had no 
complaints, and the examiner noted that the musculoskeletal 
system was normal.

In the January 2000 examination report, Dr. B. stated that 
range of motion of the knee was normal.  

In a February 2002 VA examination report, the examiner noted 
that the veteran walked with a mildly unsteady gait and did 
exhibit some problem with balance.  There was no redness, 
swelling or deformity of the right knee.  The knee was stable 
on side-to-side and anterior/posterior movement.  The veteran 
complained of pain upon range of motion testing.  The 
assessment was subjective symptoms of pain and stiffness of 
the right knee with slight limitation to the flexion of the 
right knee on exam, but it appeared stable.  The examiner 
stated that the veteran's right knee, according to the 
history, was not injured during service, and objective exam 
did not reveal any major significant abnormality except what 
was noted.

Based on the foregoing, the Board finds no current disease or 
injury of the right knee and no disease or injury regarding 
the right knee in service.  Service connection cannot be 
granted for a disability absent an underlying disease or 
injury.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
Although the veteran reported pain in the right knee, pain 
alone cannot be the basis for service connection when there 
is no sufficient factual showing that the pain derives from 
an in-service disease or injury.  Sanchez-Benitez, 259 F.3d 
at 1361-62.  No disease or injury has been identified in 
relation to the veteran's right knee, either in service or 
post service.  Basic entitlement to disability compensation 
is only warranted for disability resulting from personal 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  No such injury or disease is of record.  
The preponderance of the evidence is against a grant of 
service connection for a right knee disability, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

C.  Right foot

The veteran has asserted that his disability with his right 
foot began in 1965.  He stated that since the truck accident 
in service, he has had problems with balance of his left leg 
and glass in his left knee, and that these problems caused 
him to break his right foot in 1965 when his left leg gave 
way while he was working on a stack of lumber.  The veteran 
is claiming entitlement to secondary service connection for 
the right foot.

In a June 1965 letter, Dr. W. stated that the veteran had 
continually complained of pain in his right foot and ankle 
following his accident in February 1965.  The veteran walked 
with a pronounced limp.  Surgery on the ankle was performed 
in 1966.  A September 1966 VA narrative summary noted that an 
x-ray of the right ankle and heel showed a metallic staple 
across the calcaneocuboid joint and the joint appeared fused.  
The veteran had no side motion of the ankle joint, indicating 
that there was a solid fusion present.  There was good dorsum 
plantar flexion present.

In an October 2000 VA outpatient treatment report, it was 
noted that the veteran exercised daily.  Upon examination of 
the feet, the examiner noted a strong pedal pulse 
bilaterally.  The skin was warm and intact, and sensory 
vibration was slightly decreased in the right foot.  In a May 
2001 VA outpatient treatment report, the veteran complained 
of great pain in the right foot, and that he felt it was 
gout.

In a February 2001 letter, Dr. P. stated that upon 
examination, the veteran clearly had bilateral antalgic 
limps.  He stated that the limp on the right was secondary to 
the traumatic arthritis of the foot and the triple 
arthrodesis that the veteran underwent 25 years prior.  

In the August 2001 VA report, the nurse practitioner noted an 
assessment of status post ankle fusion secondary to an injury 
due to left knee pain.

In the February 2002 examination report, the examiner noted 
that examination of the right foot revealed no redness or 
swelling.  There was mild palpable tenderness over the heel 
part of the right foot.  The assessment was slight 
restrictions to the mobility of the right foot with symptoms 
of pain and stiffness of the right foot and imbalance.  The 
examiner stated that he was unable to conclude if the 
veteran's right foot fracture and disability was caused due 
to his service-connected scar of the left knee and what the 
veteran claims as instability of the left leg.  The examiner 
recommended an orthopedic examination and opinion for the 
answer.

In the July 2002 medical evaluation, the veteran complained 
of discomfort in the right foot with weight bearing.  He had 
no swelling or giving way of the foot.  It tended to be more 
uncomfortable when he was on his feet for longer periods of 
time.  He did not use a brace or external assistance such as 
a cane or crutches.  Upon examination, the general appearance 
of the lower extremities was normal.  There was a slightly 
antalgic gait on the right side.  He had decreased ability to 
perform heel and toe gait on the right side compared with the 
left.  A sensory exam was normal, and all motor groups were 
functioning.  No calluses or breakdown was noted.  The arch 
was well-maintained.  The examiner stated that there was no 
indication that the disability of the right foot was 
secondary to the service connected injury to the left knee.

An August 2002 VA outpatient treatment report noted that the 
veteran still had trouble with his right heel secondary to an 
old injury when he broke his foot in about 1965.

The foregoing indicates that the veteran does have arthritis 
of the right foot.  However, the probative evidence indicates 
that the veteran's right foot disability is not proximately 
due to or the result of a service-connected disease or 
injury.  Although the nurse practitioner in the August 2001 
VA report noted an assessment of status post ankle fusion 
secondary to an injury due to left knee pain, the nurse does 
not substantiate her opinion.  The veteran is service-
connected for a left knee scar, but there is no indication 
that the left knee pain cited by the nurse is related to the 
left knee scar.  Further, the nurse's opinion has lessened 
probative value, as she is not a medical doctor or a 
specialist in orthopedics.  The opinion of the examiner in 
the February 2002 examination report is neither positive nor 
negative evidence, since he indicated that he was unable to 
give an opinion and recommended referral to an orthopedic 
specialist.  The examiner in the July 2002 medical evaluation 
report is highly probative, as it is by a medical doctor, who 
is an orthopedic specialist.  That examiner was clear in his 
opinion that there was no indication that the disability of 
the right foot was secondary to the service connected injury 
to the left knee.

Although the veteran has asserted that his right foot 
disability is due to his service-connected left knee 
disability, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  Whether the right foot disability is due to a left-
knee disability is a matter of medical etiology.  Nor did the 
veteran incur arthritis of the right foot within one year of 
separation from service, as the injury to the right foot did 
not occur until 1965.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for a right foot 
disability, to include the right ankle, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a right foot 
disability, to include the right ankle, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



